DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-13 and 15-21 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: Claims 1-13 and 15-21 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

The primary reason for allowance for claims 1, 8, 15 is the inclusion of the limitations, “establishing, for a job of a plurality of jobs to be executed in a computing environment, an execution plan for processing the job, the execution plan identifying computationally intensive tasks of the job and data intensive tasks of the job, wherein the data intensive tasks of the job perform more frequent accesses of data for that job in comparison to the computationally intensive tasks of the job, and the computationally intensive tasks of the job perform more computations for that job in comparison to the data intensive tasks of the job, and wherein the job is a tightly-coupled job with dependencies between the data intensive tasks and the computationally intensive tasks, the data intensive tasks, the data intensive tasks being dependencies of the 
Hotra (US 20160085572 A1) teaches “The computer system has CPUs and additional CPUs which cause system to identify computer program as tasks. The virtual CPU executes computer programs in a virtual machine (VM) to provide a virtualization platform for virtualization of target hardware platform. The additional CPUs execute the identified tasks in parallel with execution of tasks other than the identified tasks by the virtual CPUs. The target hardware platform includes CPUs for execution of tasks no greater in number than the CPUs of system on which tasks other than the identified tasks are executed", however, it does not teach the claim limitations above.
Perry et al. (US patent 5,142,684) teaches “The controlled device contains a low perforamnce performance microprocessor (10) clocked at a slow frequency, drawing low current and used for processing background tasks; a high performance microprocessor (20) clocked at a higher frequency; drawing higher current at a higher voltage and used for numerically intenstive foreground tasks.... (fig. 1 -2, col. 5, lines 21 -col. 6, lines 63)", however, it does not teach the claim limitations above.
Dube et al. (US 2016/0085587 Al) teaches “The method involves identifying information related to a computing environment by a computer. Execution mappings for computing job are generated based on a received request, the information related to the computing environment and current utilization of processor resources. Execution mapping is selected from the execution mappings based on an expected amount of time to execute the computing job and expected cost associated with executing the computing job. The computing job is executed according to the selected execution mapping by the computer.... (fig. 1-7, par. 20-44)", however, it does not teach the claim limitations above.
Neither references would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record, would have combined them to arrive at the present invention as recited in the context of claim 1 as a whole.
	
The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        07/31/2021